— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 4, 2002, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Younger, 299 AD2d 431 [2002]). Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.